      Case 2:19-cv-02487-KJM-AC Document 35 Filed 09/23/20 Page 1 of 3


 1
 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11
                            EASTERN DISTRICT OF CALIFORNIA
12
     FELIX OBERTMAN, individually and on behalf   Case No. 2:19-cv-02487-KJM-AC
13
     of all others similarly situated,
14                                                STIPULATION TO EXTEND
                                   Plaintiff,     ELECTROLUX HOME PRODUCTS,
15                                                INC.’S TIME TO ANSWER
           v.                                     PLAINTIFF’S FIRST AMENDED
16                                                COMPLAINT
     ELECTROLUX HOME PRODUCTS, INC.,
17
                                  Defendant.
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND ELECTROLUX HOME PRODUCTS, INC.’S TIME TO ANSWER
     CASE NO. 2:19-CV-02487-KJM-AC
       Case 2:19-cv-02487-KJM-AC Document 35 Filed 09/23/20 Page 2 of 3


 1          IT IS HEREBY STIPULATED by and between the parties through their respective
 2   attorneys that Defendant ELECTROLUX HOME PRODUCTS, INC. may have up to and including
 3   October 12, 2020 to Answer Plaintiff’s First Amended Complaint.
 4          Good cause exists for this extension as, after the Court’s decision on Defendant’s motion to
 5   dismiss, Plaintiff’s counsel indicated to Defendant’s counsel that they were considering filing an
 6   amended complaint. Accordingly, Defendant refrained from preparing a potentially unnecessary
 7   answer. Plaintiff’s counsel has just informed Defendant’s counsel that they do not intend to file
 8   another amended complaint. Thus, Defendant’s counsel requests additional time to prepare
 9   Defendant’s answer. Additionally, one of Defendant’s attorneys working on this matter is on leave
10   until October 5, 2020.
11   Dated: September 15, 2020             GORDON & REES SCULLY
12                                         MANSUKHANI LLP

13
                                           By:    /s/ James Nally
14
                                           Gregg Minkin (Pro Hac Vice Forthcoming)
15                                         gminkin@grsm.com
16                                         James Nally (Admitted Pro Hac Vice)
                                           jnally@grsm.com
17                                         One Battery Park Plaza, 28th Floor
                                           New York, New York 10004
18                                         Telephone: (212) 269-5500
                                           Facsimile: (212) 269-5505
19

20                                         HUNTON ANDREWS KURTH LLP
                                           Phillip J. Eskenazi (State Bar No. 158976)
21                                         peskenazi@HuntonAK.com
                                           Alexandrea H. Young (State Bar No. 233950)
22                                         ayoung@HuntonAK.com
                                           550 South Hope Street, Suite 2000
23
                                           Los Angeles, California 90071-2627
24                                         Telephone: (213) 532-2000
                                           Facsimile: (213) 532-2020
25
                                           Attorneys for Defendant
26                                         ELECTROLUX HOME PRODUCTS, INC.
27
     Dated: September 15, 2020             BURSOR & FISHER, P.A.
28

     STIPULATION TO EXTEND ELECTROLUX HOME PRODUCTS, INC.’S TIME TO ANSWER                                1
     CASE NO. 2:19-CV-02487-KJM-AC
      Case 2:19-cv-02487-KJM-AC Document 35 Filed 09/23/20 Page 3 of 3


 1                                    By:    /s/ L. Timothy Fisher
 2                                    L. Timothy Fisher (State Bar No. 191626)
                                      Joel D. Smith (State Bar No. 244902)
 3
                                      1990 North California Blvd., Suite 940
 4                                    Walnut Creek, CA 94596
                                      Telephone: (925) 300-4455
 5                                    Facsimile: (925) 407-2700
                                      Email: ltfisher@bursor.com
 6                                            jsmith@bursor.com

 7                                    Attorney for Plaintiff

 8
                                              ORDER
 9

10         In accordance with the foregoing stipulation IT IS SO ORDERED.

11   DATED: September 22, 2020.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND ELECTROLUX HOME PRODUCTS, INC.’S TIME TO ANSWER       2
     CASE NO. 2:19-CV-02487-KJM-AC
